 OPERATING ENGINEERS LOCAL 
324 (HYDRO EXCAVATING
) 355 NLRB No. 125 
605
Local 324, International Union of Operating Engi-
neers, AFLŒCIO (Hydro Excavating, LLC) 
and 
David Williamson III.  
Case 7ŒCBŒ15343
 August 25, 2010 
DECISION AND ORDER 
BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
SCHAUMBER AND BECKER On January 30, 2009, the two sitting members of the 
Board issued a Decision and 
Order in this proceeding, 
which is reported at 353 NLRB 809.
1  Thereafter, the 
Charging Party filed a petition for review in the United 
States Court of Appeals for th
e Sixth Circuit.  On June 
17, 2010, the United States Supreme Court issued its 
                                                          
 1 Effective midnight December 28, 2007, Members Liebman, 
Schaumber, Kirsanow, and Walsh 
delegated to Members Liebman, 
Schaumber, and Kirsanow, as a thre
e-member group, all of the powers 
of the National Labor Relations Boar
d in anticipation of the expiration 
of the terms of Members Kirsanow
 and Walsh on December 31, 2007.  
Thereafter, pursuant to this delega
tion, the two sitting members issued 
decisions and orders in unfair labor
 practice and representation cases. 
decision in 
New Process Steel, L.P. v. NLRB
, 130 S.Ct. 
2635, holding that under Section 3(b) of the Act, in order 
to exercise the delegated authority of the Board, a 
delegee group of at least th
ree members must be main-
tained.  Thereafter, the cour
t of appeals remanded this 
case for further proceedings co
nsistent with the Supreme 
Court™s decision. The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel.
2 The Board has considered the judge™s decision and the 
record in light of the exceptions and briefs and has de-
cided to affirm the judge™s rulings, findings, and conclu-
sions and to adopt the recommended Order to the extent 
and for the reasons stated in 
the decision reported at 353 
NLRB 809, which is incorporated herein by reference. 

                                                          
 2 Consistent with the Board™s general practice in cases remanded 
from the courts of appeals, and for reasons of administrative economy, 
the panel includes the members who pa
rticipated in the original deci-
sion.  Furthermore, under the Board™s standard procedures applicable to 
all cases assigned to a panel, the Board Members not assigned to the 
panel had the opportunity to particip
ate in the adjudication of this case 
at any time up to the i
ssuance of this decision. 
 